IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN RE: PETITION OF BURTON R.                 : No. 694 MAL 2017
ADAMS AND JOANNE M. ADAMS, HIS               :
WIFE                                         :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Commonwealth Court
PETITION OF: WILLIAM DITTMAR AND             :
JAMES M. CORL                                :


                                       ORDER



PER CURIAM

      AND NOW, this 27th day of March, 2018, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by petitioner, are:


      (1)   Whether the private road act compels another land owner to open up his
            private land to allow an adjoining landowner access to a specific desired
            portion of his or her property when that landowner already has access to
            his property?

      (2)   Whether the Respondents established that the public is the primary and
            paramount beneficiary of the opening of the private roadway over the
            petitioner’s property?

      (3)   Did the Commonwealth Court of Pennsylvania abuse its discretion in
            affirming the lower court’s decision in dismissing Petitioner’s exceptions to
            supplemental report of the board in that the report stated that the
            Petitioner’s land was “essentially land locked” when the record
            demonstrated ready access to same was available via Star Road, an
            abandoned township road?

      (4)   Did the Commonwealth Court of Pennsylvania abuse its discretion in
            affirming the lower court’s decision in dismissing [Petitioner’s] exceptions to
            supplemental report of the board in that the access recommended by the
            board of view over [Petitioner’s] land was clearly not of primary benefit to
            the public as required by law?